In an action, inter alia, to recover damages for fraud, the defendant Cynthia Buongiovanni appeals, as limited by her brief, from so much of (1) an order of the Supreme Court, Rockland County (Stolarik, J.), dated September 3, 1993, as denied her motion to vacate the judgment entered against her upon her default in answering the complaint, and (2) an order and judgment (one paper) of the same court (Scarpino, J.), dated April 20, 1994, as denied her motion for reargument.
Ordered that the appeal from the order and judgment entered April 20, 1994, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated September 3, 1993, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The Supreme Court’s finding that the appellant was personally served was amply supported by the evidence submitted at the hearing to determine the validity of the service of process (see, Occhiuzzi v Occhiuzzi, 108 AD2d 799; Altman v Wallach, 104 AD2d 391). Accordingly, the court properly denied her motion to vacate the default judgment upon the ground that the plaintiffs never obtained jurisdiction over her (see, CPLR 5015 [a] [4]).
We have considered the appellant’s remaining contentions and find them to be without merit. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.